Case 3:16-cv-01975-S Document 147 Filed 04/01/21 Page1lof4 PagelD 2610

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA ex rel.
TINA HAIGHT
Vv. CIVIL ACTION NO. 3:16-CV-1975-S

RRSA (COMMERCIAL DIVISION)
LLC, et al.

600 600 Gon 60d Gon GO8 8oo

STIPULATED PROTECTIVE ORDER

Plaintiff-Relator Tina Haight (“Haight”), Defendants RRSA (Commercial Division), LLC,
Roofing and Restoration Services of America, LLC, RRSA Commercial Roofing, Inc., Haight
Construction Management Services, Inc., Corey S. Sanchez, Jon R. Seymore, Jennifer N. Seymore,
and Ronald Scott Nichols (collectively “Defendants” and, together with Haight, the “Parties”), and
~ non-party Lendlease (US) Public Partnerships LLC and its affiliates (collectively, “Lendlease”),
hereby enter into this Stipulated Protective Order (“Order”).

WHEREAS, on or about October 20, 2020, Haight served Lendlease with certain
Subpoenas to Produce Documents, Information, or Objects or to Permit Inspection of Premises in
a Civil Action (“Subpoenas”); and

WHEREAS, Lendlease has agreed to produce certain documents and information in
response to the Subpoenas, subject to the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties and Lendlease agree

as follows:

 
Case 3:16-cv-01975-S Document 147 Filed 04/01/21 Page2of4 PagelD 2611

L DEFINITIONS

Ll “Discovery Material” means all documents and information produced by Lendlease
in response to the Subpoenas.

1.2 “Protected Material” means all Discovery Material that has not been publicly
disclosed or is not required by law to be included in a public record, and Lendlease will designate
Protected Material by marking words that in substance state as follows: “CONFIDENTIAL” on
the face of the document or information being produced and upon each page so designated, if
practicable. |

1.3 “Outside Counsel” means attorneys who are retained by Haight or Defendants to
represent them in this Litigation.

1.4 “Expert” means a person with specialized knowledge or experience in a matter
pertinent to this Litigation who is retained or consulted by either of the Parties or Outside Counsel
to serve as an expert witness or consultant in this Litigation.

1.5 “Professional Vendor” means a person or entity retained by either of the Parties or
Outside Counsel to provide litigation support services.

1.6 “Litigation” means the above-captioned case.

IL. SCOPE

Discovery Material shall be used by the Parties solely for the purpose of this Litigation,
including discovery, mediation, trial preparation, trial, and/or appeal. Except as the Parties and
Lendlease may otherwise agree in writing, Protected Material may be disclosed only to the
following: (a) the Parties; (b) Outside Counsel; (c) the United States Government; (d) Experts; (e)
Professional Vendors; (f) court reporters and/or videographers; (g) deponents and trial witnesses;
and (h) the Court. Disclosure of Protected Material to an Expert or a Professional Vendor shall be

2
Case 3:16-cv-01975-S Document 147 Filed 04/01/21 Page3of4 PagelD 2612

made only after such person has acknowledged in writing that they agree to comply with the
provisions of this Order. The protections conferred by this Order on Protected Material shall
extend to any information copied or extracted therefrom, as well as all copies, excerpts, summaries,
or compilations thereof, plus testimony offered or solicited by the Parties or Outside Counsel in
depositions or in court that use, refer to, or relate to Protected Material.
UE CHALLENGING WHETHER INFORMATION IS “PROTECTED MATERIAL”

If either of the Parties reasonably and in good faith believes that any document or other
information produced by Lendlease should not be considered “Protected Material,” such Party
shall notify Lendlease and the other Party in writing and identify the document or other information
that such Party believes should be released from some or all of the constraints of this Order. The
Parties and Lendlease shall confer in good faith in an effort to resolve any dispute concerning such
designation. If the objection cannot be resolved by agreement within two (2) business days from
the date of service of the written objection, either of the Parties or Lendlease may move the Court
for a determination as to whether the designation is appropriate. The burden of establishing that
the document or other information is not “Protected Material” shall be on the Party chalienging
the designation. The protections afforded by this Order to “Protected Material” shall continue as
originally designated until the Court issues an order on the motion.
IV. DURATION

This Order shall continue in effect until expressly released by Lendlease or the final
determination of this Litigation, whichever occurs first. For purposes of this Order, the "final
determination of this Litigation" shall be deemed to be the latter of: (a) full settlement ofall claims;
(b) final judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
trials, and reviews, if any; or (c) the expiration of all time limits for the filing of or application for

3

 
Case 3:16-cv-01975-S Document 147 Filed 04/01/21 Page4of4 PagelD 2613

all appeals, rehearings, remands, trials, or reviews, including the time limits for the filing of any
motions or applications for extension of time pursuant to applicable law. Within sixty (60) days
of the final determination of this Litigation, all Protected Material shall be either: (a) returned to
Lendlease; or (b) destroyed or deleted, with a written certification of such destruction or deletion
provided to Lendlease by the Parties. Outside Counsel for may retain copies of Protected Material
for archival purposes so long as such information is kept confidential.

Vv. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 

If either of the Parties learns, by inadvertence or otherwise, that it has disclosed Protected
Material to any person or in any circumstance not authorized under this Order, such Party shall
promptly notify Lendlease and the other Party in writing of the unauthorized disclosure. Such
Party shall also use its best efforts to retrieve all copies of the Protected Material, including
promptly informing the person or persons to whom unauthorized disclosures were made of all the

terms of this Order and request the immediate return of the Protected Material.

Kathe Dot

“KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

SO ORDERED.

SIGNED April 1, 2021,

 

 
